DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 was considered by the examiner.
Drawings
The drawings filed on 5/24/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IZUMI et al. (2010/0247140 A1; Izumi).
Regarding claim 1, an image forming apparatus (figure 1), comprising: a print engine including: a photosensitive drum to form an image on an image forming medium, and a charging member to charge the photosensitive drum; a power supply to provide a charging power supply having a reference charging voltage to the charging member; a sensor to detect an image density of the image formed on the image forming medium by the photosensitive drum; and a processor to: control the power supply to change a magnitude of a voltage of the charging power supply within a predetermined voltage range at predetermined periods, and identify an occurrence of a background with respect to the photosensitive drum based on the image density detected using the sensor while the magnitude of the voltage of the charging power supply is changed (figures 1, 
Regarding claim 2, the processor is to, when the occurrence of the background is identified, increase the reference charging voltage by a predetermined magnitude (figures 8, 12, [0077]).
Regarding claim 5, the processor is to:  control the print engine to form a predetermined mark on the image forming medium, and control the power supply to change the charging power supply after the predetermined mark is generated [0086].
Regarding claim 6, the print engine includes a plurality of photosensitive drums, and a plurality of charging members respectively charging a respective photosensitive drum among the plurality of photosensitive drums, and the power supply is to respectively provide the charging power supply to each of the plurality of charging members (figure 1, [0046-0047]).
Regarding claim 7, the processor is to control the power supply to sequentially change the charging power supply of each of the plurality of charging members, and identify the occurrence of the background with respect to each of the plurality of photosensitive drums (figures 1, 8, 14, [0086]).
Izumi teaches regarding claim 10, a charging control method of an image forming apparatus (figure 1), the method comprising: providing a charging power supply having a reference charging voltage to a charging member charging a photosensitive drum provided to form an image on an image forming medium; changing a magnitude of a voltage of the charging power supply within a predetermined voltage range at predetermined periods; detecting, using a sensor, an image density of the image formed on the image forming medium; and identifying an occurrence of a background with respect to the photosensitive drum based on the image density detected using the sensor while the magnitude of the voltage of the charging power supply is changed (figures 1, 4, 8, 12; [0052-0053, 0056, 0059; 0077]; the density is obtain via toner adhesion and the charging member is controlled to avoid fog background).
Regarding claim 11, the charging control method of an image forming apparatus as recited above, comprising: when the occurrence of the background is identified, increasing a magnitude of the reference charging voltage (figure 12 shows the relationship between the background voltage which is the charging voltage that has not been exposed and fog.  As the voltage increases, the fog is reduced; [0077]).
Regarding claim 12, the identifying comprises: changing the predetermined voltage range by stages and identifying a voltage range in which no background is detected; and the method further comprises: based on a print data received by 
Regarding claim 14, the image forming apparatus includes a plurality of photosensitive drums, and a plurality of charging members charging each of the plurality of photosensitive drums (shown in figure 1), the providing the charging power supply comprises: sequentially changing the charging power supply of each of the plurality of charging members, and the identifying comprises: identifying the occurrence of the background with respect to each of the plurality of photosensitive drums (figures 1, 14, [0046-0047; 0086])
Izumi teaches regarding claim 15, a non-transitory machine-readable storage medium comprising instructions to execute a charging control method of an image forming apparatus, the non-transitory machine-readable storage medium comprising instructions to: provide a charging power supply having a reference charging voltage to a charging member charging a photosensitive drum provided to form an image on an image forming medium; change a magnitude of a voltage of the charging power supply within a predetermined voltage range at predetermined periods; detect, using a sensor, an image density of the image .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi.
Izumi does not teach a changing power supply has a waveform in a shape of one of a square wave, a sine wave, a triangle wave, or a pulse wave [0071, lower cost].  However, it would be obvious to select a changing power supply which has a waveform in a shape of one of a square wave, a sine wave, a triangle wave, or a pulse wave [0071, better control of charging potential].
 Izumi discusses pros and cons of direct voltage charging and AC charging methods.  Izumi chooses direct charging but highlights that if better control with AC charging.  The rationale for using or combining the AC charging method with the teaching of Izumi would be to improve Izumi’s device (methods, or products) in the same way discussed (better control, but at higher cost).
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of AC charging with the teaching of Izumi for better control of the charging device.
Allowable Subject Matter
Claims 3-4, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 recites the image forming apparatus as claimed in claim 1, wherein the processor is to: change the predetermined voltage range by stages and identify a voltage range in which no background is detected, and based on a print data received by the image forming apparatus, control the power supply to provide the charging power supply within the identified voltage range to the charging member. Claim 4 recites the image forming apparatus as claimed in claim 1, wherein the processor is to: perform a frequency analysis for the image density detected using the sensor, and identify the occurrence of the background with respect to the photosensitive drum based on a frequency component of an image density corresponding to a predetermined period among the predetermined periods. Claim 8 recites the image forming apparatus as claimed in claim 6, wherein the plurality of photosensitive drums include a black photosensitive drum, a cyan photosensitive drum, a magenta photosensitive drum, and a yellow photosensitive drum, and the processor is to: control the sensor to detect the image density using a regular reflected wave regularly reflected from the image forming medium when the occurrence of the background with respect to the 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KAWAI et al. teaches a background adjustment method for an image forming apparatus.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA M GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




QG